In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00059-CV




             IN RE DONNA HENDERSON




      On Appeal from the County Court at Law No. 2
                  Smith County, Texas
                Trial Court No. 69981-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
        The parties have filed a joint motion to affirm the trial court’s judgment. 1 Under the

authority of Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure and in keeping with the

parties’ wishes, we grant the motion and affirm the judgment of the trial court. See TEX. R. APP.

P. 42.1(a)(1).




                                                     Ralph K. Burgess
                                                     Justice

Date Submitted:           December 30, 2019
Date Decided:             December 31, 2019




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of any
conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.

                                                         2